Citation Nr: 0305423	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  00-208 18A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the residuals of a left 
wrist injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty military service from July 1980 
to July 1983, and active duty for training from June to July 
1998.  The veteran also has National Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran does not have any current disability due to a 
left wrist injury sustained during active duty for training 
in July 1968.  


CONCLUSION OF LAW

A chronic left wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified of the evidence required to 
substantiate his claim in a rating decision dated April 2000, 
the September 2000 statement of the case (SOC), and the 
supplemental statement of the case (SSOC) issued in June 
2001.  The Board concludes that the discussions in the rating 
action, the SOC, and the SSOC adequately informed the veteran 
of the evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The veteran 
has submitted numerous statements in conjunction with his 
claim.  Moreover, VA has obtained the veteran's VA medical 
records and it has attempted to obtain any private/government 
medical records that the VA has been given noticed thereof.  
Also, the veteran has been given a VA medical examination to 
establish the nature and etiology of his claimed left wrist 
disorder.  VA has not been given notice by the veteran of 
relevant available medical or other evidence that might be 
attained by the VA for the processing of this claim.

Additionally, during course of the appeal, the veteran has 
had the opportunity to explain in detail his contentions.  He 
did so through various written statements.  He also provided 
testimony before an RO hearing officer in 2001.  The veteran 
has not suggested or insinuated that other evidence was 
available to support the claim.  The veteran was also 
notified in March 2002 via a letter from the RO of the 
evidence he needed to supply and what the VA would do in 
order to complete the veteran's application for benefits.  
Since all relevant evidence has been gathered and no evidence 
has been identified that either the veteran or VA could 
attempt to attain, there is no need for further development.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly required the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service 
or active duty for training.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Service medical records reflect that, while on active duty 
for training in July 1998, the veteran was participating in a 
unit land navigation problem when he slipped and fell 
injuring his left wrist.  First aid was provided and when the 
veteran returned to his main base of operations, he received 
further treatment.  The veteran now maintains that he suffers 
from a left wrist disability and that it is related to his 
in-service fall.  He has requested service-connection for 
this disability but the RO has denied his request for 
benefits.  As a result of this denial, the veteran has 
appealed to the Board for review.  

In February 2000, the veteran underwent an examination of the 
left wrist in order to determine whether he was suffering 
from a left wrist disability that was related to his in-
service injury.  The examiner indicated that the 
musculoskeletal examination of the left wrist was negative.  
Although the doctor did note that the veteran had been 
diagnosed as having some type of sensory peripheral 
neuropathy, he did not attribute this condition to the 
veteran's military service or the accident therein.

The doctor added an addendum to his February 2000 report; the 
addendum was dated May 2001.  In that addendum, the doctor 
wrote:

It is my opinion that the veteran has no 
residuals relating to ACDUCCTRA training 
on 7/2/98 on the left wrist.  All his 
subjective complaints mentioned on 
hearing and symptomatology is related to 
sensory peripheral neuropathy which is a 
generalized process and a nonservice 
connected condition not related to trauma 
sustained on 7/2/98.

A review of the claims folder indicates, despite the 
veteran's assertions to the contrary, he has not been 
diagnosed as suffering from the residuals of a left wrist 
injury by competent medical authority.  Additionally, the 
veteran's service medical records fails to show findings 
indicative of chronic disability of the left wrist.  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  However, 
that same lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from pain and discomfort or that he has noticed 
weakness in his left wrist.  However, he is not competent to 
say that he has a chronic left wrist disability and that 
there is a relationship between his claimed disability and 
his military service.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
veteran must have an actual disability in order to receive 
benefits therefor.  The United States Court of Appeals for 
the Federal Circuit has indicated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability".  Boyer v. West, 210 F.3d 1351, 1353 
(Fed.Cir. 2000).  In this instance, the medical evidence does 
not show that the veteran has musculoskeletal left wrist 
disability that is related to the injury the veteran suffered 
therefrom while he was on active duty.  The applicable laws 
and regulations do not permit a grant of service connection 
for a disability or disease, absent a showing of that disease 
or disability.  Accordingly, entitlement to service 
connection for the residuals of a left wrist injury is 
denied.  


ORDER

Entitlement to service connection for the residuals of a left 
wrist injury is denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

